McLaughlin, J.:
This action is brought to recover upon a policy of life insurance issued by the defendant upon the life of Robert H. Pouch and made payable “to Tillie May Pouch, his wife.” After his death this plaintiff demanded payment of the policy upon the ground that she was the beneficiary therein named. One' Eliza Hargreaves, as the administratrix of the estate of Robert H. Pouch, demanded payment of the policy upon that ground. The insurance company having refused to pay the plaintiff’s claim, she thereupon brought this action and the defendant, before answer, made a motion to substitute the administratrix as a sole party defendant, and that it be discharged from liability to either claimant upon its paying into court the amount claimed in the complaint — that is, the amount of the policy, together with the interest thereon. The motion was granted and the plaintiff appeals.
The papers used upon the motion show that the claim made by this plaintiff, and that made by the administratrix, were without collusion with the defendant, and that it has no interest in the moneys due under the policy except to pay them to the person lawfully entitled to receive the same, and it cannot safely determine which one is entitled to be paid.
The appellant contends that the moving papers were insufficient to justify the granting of the order because facts *614were not stated showing the basis for such claim; in other words, that facts must be set forth which indicate that the defendant is really placed in peril with reference to making payment to either claimant. To require such proof before bringing in a third party claimant is to read.into section 820 of the Code of Civil Procedure something that does not there exist. ' That section provides that a defendant against whom an action to recover upon a contract is pending, may, at any time before answer, “ upon proof by affidavit that a person not a party to the action makes a demand against him for the same debt, * * * without collusion with him, apply do the court, upon notice to that person and the adverse party, for ■ an order to substitute that person in his place and to discharge him from liability to either on his paying into court the amount of the debt.” Here, the proof is that the plaintiff and the administratrix of the person whose life was insured both claim the amount of the policy; that.such claims are made .without collusion with the defendant, and this brings the case squarely, as it seems to me, within the provisions of the Code and entitled the defendant to the order appealed from. The construction thus given to the section not only seems to be reasonable, but to do justice. The defendant has no interest in the matter except to pay the money to the person legally entitled’to receive it. It is willing to make the payment and simply asks that the claimants fight out, as between" themselves, their respective claims. This being so, why should it not, upon paying the money into court, be relieved %
■ Section 820a of the Code of Civil Procedure took effect the 1st of September, 1908 (Laws of 1908, chap. 285), and it provides that when any sum of money shall be dué and payable under a contract and the whole or any part of it, exceeding fifty dollars, shall be claimed or demanded by adverse claimants, the debtor may bring suit in any court having jurisdiction thereof and of the parties, demanding judgment of interpleader and that the debtor be permitted to pay the amount of the debt into court and thereby be discharged from further liability. It further provides that after the commencement of the action, by service of the summons and complaint upon all the claimants, the plaintiff may make an application to the court for an order directing *615plaintiff to pay the amount of the debt into court and thereby be discharged from further liability to the defendants; and that the court, upon satisfactory proof by affidavit or otherwise of the facts alleged in the complaint, and that the whole, or part of the debt is claimed adversely by the defendants, without any collusion on the part of the plaintiff, and that the amount is not in dispute, may make an order, upon plaintiff’s making such payment, relieving the plaintiff from further liability. Under this section this court recently held (Western Commercial Travelers’ Assn. v. Langeheineken, 139 App. Div. 592) that the plaintiff was not required to show there was a basis for the adverse claims, but simply that the whole or part of the debt is claimed adversely by defendants, without collusion on the part of plaintiff. The language of this section, so far as the proof is. concerned, is substantially in all respects similar to that used in section 820, and no reason can be suggested why one should be required to make more proof in the one case than in the other.
The case in many respects is quite similar to St. John v. Union Mutual Life Ins. Co. (132 App. Div. 515). There the plaintiff claimed the amount due under an insurance policy and the representative of the estate of the insured also claimed it. Held, that these facts were sufficient under section 820 to warrant an order substituting the personal representatives of the deceased as defendants in place of the insurance company.
It is true there are earlier authorities, and some in this court, to the effect that under section 820 something more has to be shown than that a claim is made by a third party, without collusion of the defendant; that facts must be set forth showing there is a basis for the claim made, but it seems to me the better rule is that laid down in the authorities above cited, and for that reason I prefer to follow them. In this connection it is to be noted that section 820a was enacted subsequent to the decision of the cases laying down a different rule than that here contended for.
The order appealed from, therefore, should be affirmed, with ten dollars costs and disbursements.
Ingraham, P. J., and Mhler, J., concurred; Laughlin and Clarke,- JJ., dissented.